DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/078,509 filed October 23, 2020. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 11-12  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Chinese Publication CN102810634).
Regarding claim 1, Li disclose a memory device comprising:
a first conductive material (Fig. 1, 2);
a second conductive material (4); and
a resistance-switching polymer film (3) separating the first conductive material and the second conductive material, wherein the resistance-switching polymer film can comprises one or more of a polyamide (Description of Invention; Page 2, Lines 12-18).

Regarding claim 2, Li further discloses:
the resistance-switching polymer film has a thickness in a range of from 1 nm to 100 nm (Description of Invention; Page 3, Lines 18-19)

Regarding claim 3, Li further discloses:
the resistance-switching polymer film comprises a high resistance state and a low resistance state, when imposing different electrical voltages across it (Description of Invention; Page 3, Lines 32-35).

Regarding claim 6, Li further discloses:
one or more of the first conductive material and the second conductive material has a thickness in a range of from 1 nm to 100 nm (Description of Invention; Page 3, Lines 18-19).

Regarding claim 7, Li further discloses:
one or more of the first conductive material and the second conductive material comprises one or more of TiN, TaN, Ti, Ni, Ag, Al, Au, Cu, Pt, ZrNx, Ru, Pd, p-doped Si, n-doped Si, p- or n-doped Ge, indium tin oxide (ITO), SrRuOs, a carbon nanotube, graphene, polyacetylene, polypyrrole, polyindole, polyaniline, poly(3- alkylthiophenes) and derivatives thereof (Description of Invention; Page 3, Lines 18-19).

Regarding claim 11 & 12, Li further discloses:
The device is inherently a bistable electrical device capable of changing resistance states from a high state to a low state and vice versa. 
Li further discloses the device can be a resistive random access memory (Description of Invention; Page 1, Lines 2-3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Chinese Publication CN102810634) in view of Kim (Pre-Grant Publication 2015/0206585).
Regarding claim 8 & 9, Li disclose all of the limitations of claim 1 (addressed above). Li does not disclose one or more dielectric films, and wherein the one or more dielectric films is located between the resistance-switching polymer film and at least one of the first conductive material and the second conductive material wherein the one or more dielectric films comprises SiOx, SixNy, Si, SiON, Ge, ITO, AlO,, HfOx, ZrO2, TiOx, TiN, TaxO5, Y2O3, La2O3, AIN, MgO, CaF2, LiF, SrO, SiC, BaO, HfSiO4, LaAlO3, Nb2O5, BaTiO3, SrTiO3, Bi4Ti3O12, Pb(Zr, Ti)O3, CaCu3Ti4O 2, LiINbO3, BaTiO3, LiNbO3, KNbO3 or combinations thereof. However Kim discloses an electronic device comprising:
A RRAM device having a resistance switching layer (130) and a first electrode (110) wherein a dielectric/barrier layer (120) is formed between the resistance switching layer and the first electrode, wherein the barrier layer can be TiN (Paragraph [0041]).

It would have been obvious to those having ordinary to those having ordinary skill in the art at the time of invention to form the dielectric layer between the resistance switching layer and first electrode because it will serve to preventing a diffusion of the material of the resistance layer and protecting the resistance layer (Paragraph [0040]).

 Claim(s) 10 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Chinese Publication CN102810634) in view of Guo (Chinese Publication CN102412368).
Regarding claim 10 & 13, Li disclose all of the limitations of claim 1 (addressed above). Li further discloses:
A substrate (1) wherein the device is affixed over the substrate;

Li does not explicitly disclose the substrate comprises SiOx, SixNy, Si, SiON, Ge, ITO, AlO,, HfOx, ZrO2, TiOx, TiN, TaxO5, Y2O3, La2O3, AIN, MgO, CaF2, LiF, SrO, SiC, BaO, HfSiO4, LaAlO3, Nb2O5, BaTiO3, SrTiO3, Bi4Ti3O12, Pb(Zr, Ti)O3, CaCu3Ti4O 2, LiINbO3, BaTiO3, LiNbO3, KNbO3, polyethylene naphthalate or combinations thereof or one or more of the first conductive material, the second conductive material and the resistance-switching polymer film are transparent. However Guo discloses a resistive memory device comprising:
A substrate (Fig. 1, 10) a first and second electrode (20 & 40) and a resistive switching layer (30) between the electrode wherein the substrate can comprises silicon dioxide/SiO2 and a bottom electrode can be a transparent material such a indium tin oxide (Description of Invention; Page 2, Lines 29-32).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the substrate of a material such as silicon dioxide and the bottom electrode of a transparent material such as indium tin oxide because it will serve to form a resistive memory device having high repeatability, fast response speed, strong reliability, etc (Guo Abstract).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Chinese Publication CN102810634) in view of Sakotsubo (Pre-Grant Publication 2012/0313068).
Regarding claim 19, Li discloses a memory device comprising:
Patterning a first conductive material (Fig. 1, 2) over a substrate (1);
Forming a resistance-switching polymer film (3) over the first conductive, wherein the resistance-switching polymer film can comprises one or more of a polyamide (Description of Invention; Page 2, Lines 12-18).
Depositing a second conductive material (4).

Li does not disclose cross-patterning the resistance-switching polymer film over the first conductive material. However Sakutsubo discloses a nonvolatile semiconductor comprising:
Forming a lower electrode (Fig. 10a, 16) of a memory cell and cross-patterning a resistance change layer (17) over the first electrode.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the resistance switching layer cross patterning the first electrode because it will allow the memory cell to be formed in a self-aligned manner having a minimum cell area thereby achieving high integration (Paragraph [0142 & 0155]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Chinese Publication CN102810634) in view of Sakotsubo (Pre-Grant Publication 2012/0313068) as applied to claim 19 above, and further in view of Kim (Pre-Grant Publication 2015/0206585).
Regarding claim 20, Li and Sakotsubo disclose all of the limitations of claim 19 (addressed above). Li does not disclose one or more dielectric films wherein the one or more dielectric films comprises SiOx, SixNy, Si, SiON, Ge, ITO, AlO,, HfOx, ZrO2, TiOx, TiN, TaxO5, Y2O3, La2O3, AIN, MgO, CaF2, LiF, SrO, SiC, BaO, HfSiO4, LaAlO3, Nb2O5, BaTiO3, SrTiO3, Bi4Ti3O12, Pb(Zr, Ti)O3, CaCu3Ti4O 2, LiINbO3, BaTiO3, LiNbO3, KNbO3 or combinations thereof. However Kim discloses an electronic device comprising:
A RRAM device having a resistance switching layer (130) and a first electrode (110) wherein a dielectric/barrier layer (120) is formed between the resistance switching layer and the first electrode, wherein the barrier layer can be TiN (Paragraph [0041]).

It would have been obvious to those having ordinary to those having ordinary skill in the art at the time of invention to form the dielectric layer between the resistance switching layer and first electrode because it will serve to preventing a diffusion of the material of the resistance layer and protecting the resistance layer (Paragraph [0040]).

Allowable Subject Matter
Claims 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 14 is allowed because none of the prior art either alone or in combination discloses depositing a resistance-switching polymer film by a molecular layer deposition (MLD) process, wherein the method comprises: flowing a first deposition precursor into a substrate processing region to form a compound layer on a substrate, wherein the first deposition precursor is represented by a first formula X1-R1-X2 where, R1 comprises one or more of an alkyl group, an aromatic group and a cycloalkyl group; X1 comprises one or more of a hydroxide group, an aldehyde group, a ketone group, an acid group, an amino group, an isocyanate group, a thiocyanate group and an acyl chloride group, and X2 comprises one or more of a hydroxide group, an aldehyde group, a ketone group, an acid group, an amino group, an isocyanate group, a thiocyanate group and an acyl chloride group; removing the first deposition precursor from the substrate processing region; reacting the compound layer with a second deposition precursor in the substrate processing region to form the resistance-switching polymer film on the substrate, wherein the second deposition precursor is represented by a second formula Y1-R2-Y2 where, R2 comprises one or more of an alkyl group, an aromatic group and a cycloalkyl group, Y1 comprises one or more of a hydroxide group, an aldehyde group, a ketone group, an acid group, an amino group, an isocyanate group, a thiocyanate group and an acyl chloride group, and Y2 comprises one or more of a hydroxide group, an aldehyde group, a ketone group, an acid group, an amino group, an isocyanate group, a thiocyanate group and an acyl chloride group; and removing the second deposition precursor from the substrate processing region. Claims 15-18 are also allowed based on their dependency from claim 14.

Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 is considered allowable because none of the prior art either alone or in combination discloses a ratio between the high resistance state and the low resistance state is in a range of from 101 to 108.
Claim 5 is considered allowable because none of the prior art either alone or in combination discloses he low resistance state and the low resistance state, is retained for a time duration in a range of from 10° seconds to 10° seconds at a temperature in a range of from -200 °C to 200 °C.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818